Case 9:19-bk-11573-MB    Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26          Desc
                          Main Document     Page 1 of 6



1 ERIC P. ISRAEL (State Bar No. 132426)
  eisrael@DanningGill.com
2 JOHN N. TEDFORD,IV (State Bar No. 205537)
  jtedford@DanningGill.com
3 AARON E. DE LEEST (State Bar No. 216832)
  adeleest@DanningGill.com
4 DAMNING, GILL,ISRAEL & KRASNOFF,LLP
   1901 Avenue of the Stars, Suite 450
5 Los Angeles, California 90067-6006
   Telephone:(310) 277-0077
6 Facsimile:(310)277-5735

7 Attorneys for Michael A. McConnell,
  Chapter 11 Trustee
8

9                         UNITED STATES BANKRUPTCY COURT

10                         CENTRAL DISTRICT OF CALIFORNIA

11                                 NORTHERN DIVISION

12

13                                            Case No. 9:19-bk-11573-MB

14                                            Chapter 11

15                                            NOTICE OF FINAL HEARING ON
                                              TRUSTEE'S NOTICE OF MOTION AND
16                                            EMERGENCY MOTION FOR AN
                                              ORDER:(1) AUTHORIZING THE
17                                            TRUSTEE TO OBTAIN SECURED
                                              PRIMING SUP~RPRIORITY
18                                            FINANCING;(2) AUTHORIZING
                                              CONTINUED USE OF CASH
19                                            COLLATERAL;(3)SCHEDULING A
                                              FINAL HEARING; AND (4) GRANTING
20                                            RELATED RELIEF

21                                            Date:    November 21, 2019
                                              Time:    2:30 p.m.
22                                            Place:   Courtroom 201
                                                       1415 State Street
23                                                     Santa Barbara, California

24

25

26

27

28
     1 565930.1 26932
Case 9:19-bk-11573-MB         Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26              Desc
                               Main Document     Page 2 of 6



1            PLEASE TAKE NOTICE that the Court has set a final hearing on the Trustee's Notice of
2 Motion and Emergency Motionfor an Order:(1) Authorizing the Trustee to Obtain Secured
3 Priming Superpriority Financing;(2)Authorizing Continued Use ofCash Collateral;(3)

4 Scheduling a Final Hearing; and(4) Granting Related Relief(docket no. 474)(the "Motion") on

5 November 21,2019, at 2:30 p.m., in Courtroom "201" of the United States Bankruptcy Court for

6 the Central District of California, Northern Division, located at 1415 State Street, Santa Barbara,
7 California.
8             Any further supplements must be filed by November 18, 2019 and any replies thereto by

9 November 20, 2019.

10
11    DA'I'LD: November 14, 2019               DAMNING, GILL,ISRAEL & KRASNOFF,LLP

12
13                                             ~y:
14                                                   AARON E. E LEEST
                                                     Attorneys for Michael A. McConnell,
15                                                   inChapter 11 Trustee
16
17

18
19

20'
21
22
23
24
25
26

27
28
      1565930.] 26932                                 2
      Case 9:19-bk-11573-MB                    Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26                                      Desc
                                                Main Document     Page 3 of 6
                                     PROOF OF SERVICE OF DOCUMENT
 am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 1901
Avenue of the Stars, Suite 450, Los Angeles, CA 90067-6006.

A true and correct copy of the foregoing document entitled (specify): NOTICE OF FINAL HEARING ON TRUSTEE'S
NOTICE OF MOTION AND EMERGENCY MOTION FOR AN ORDER:(1) AUTHORIZING THE TRUSTEE TO
OBTAIN SECURED PRIMING SUPERPRIORITY FINANCING;(2) AUTHORIZING CONTINUED USE OF CASH
COLLATERAL;(3) SCHEDULING A FINAL HEARING; AND (4) GRANTING RELATED RELIEF will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On November 14, 2019 ,
 checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                       D Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL: On November 14, 2019, I served the following persons and/or entities at the last
known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed
envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

 Debtor                                                                    Debtor
 HVI Cat Canyon, Inc.                                                      HVI Cat Canyon, Inc.
 c/o Capitol Corporate Services, Inc.                                      630 Fifth Avenue
 36 S. 18`h Avenue, Suite D                                                Suite 2410
 Brighton, CO 80601                                                        New York, NY 10111


                                                                                       ❑ Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on November 14, 2019, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service
method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal
delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

 BY OVERNIGHT MAIL
 The Honorable Martin R. Barash
 U.S. Bankruptcy Court
 21041 Burbank Blvd., Suite 342
 Woodland Hilis, CA 91367

                                                                                       D Service information continued on attached page.

 declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.



   November 14, 2019                       Beverly Lew                                                        .'~~-       `✓J~
   Date                                    Printed Name                                          Signature




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
~Une 202                                                                                      F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                   Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26                                       Desc
                                               Main Document     Page 4 of 6
                                             ADDITIONAL SERVICE INFORMATION (if needed):


1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING ("NEF")

William C Beall on behalf of Creditor GLR, LLC             will@beallandburkhardt.com, carissa@beallandburkhardt.com

Alicia Clough on behalf of Creditor California State Lands Commission
aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com

Marc S Cohen on behalf of Creditor California State Lands Commission                       mscohen@loeb.com, klyles@loeb.com

Alec S DiMario on behalf of Creditor Direct Energy Business Marketing, LLC d/b/a Direct Energy Business
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Alec S DiMario on behalf of Creditor Direct Energy Business, LLC
alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com

Karl J Fingerhood on behalf of Interested Party United States of America on behalf of USEPA and US Coast Guard
karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov

H Alexander Fisch on behalf of Interested Party California Department of Fish &Wildlife                        AIex.Fisch@doj.ca.gov

H Alexander Fisch on behalf of Interested Party California Regional Water Quality Control Board, Central Coast
AIex.Fisch@doj.ca.gov

Don Fisher on behalf of Interested Party Interested Party             dfisher@ptwww.com, tblack@ptwww.com

Brian D Fittipaldi on behalf of U.S. Trustee United States Trustee              brian.fittipaldi@usdoj.gov

Gisele M Goetz on behalf of Interested Party Courtesy NEF                gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu

Karen L Grant on behalf of Creditor BUGANKO, LLC                      kgrant@silcom.com

Ira S Greene on behalf of Interested Party CTS Properties, Ltd.                 Ira.Greene@lockelord.com

Matthew C. Heyn on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com

Brian L Holman on behalf of Creditor Bradley Land Company                        b.holman@musickpeeler.com

Eric P Israel on behalf of Attorney Courtesy NEF
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Eric P Israel on behalf of Interested Party Michael A McConnell
eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com

Razmig izakelian on behalf of Creditor GIT, Inc.            razmigizakelian@quinnemanuel.com

Alan H Katz on behalf of Interested Party CTS Properties, Ltd.                   akatz@lockelord.com

John C Keith on behalf of Creditor California State Lands Commission                       john.keith@doj.ca.gov

Jeannie Kim on behalf of Interested Party Pacific Gas and Electric Company jkim@friedmanspring.com

Brian M Metcalf on behalf of Interested Party UBS AG, London Branch                        bmetcalf@omm.com

David L Osias on behalf of Creditor Allen Matkins Leck Gamble Mallory & Natsis LLP
dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com

Darren L Patrick on behalf of Interested Party UBS AG, London Branch
dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com

Jeffrey N Pomerantz on behalf of Creditor Committee Official Committee of Unsecured Creditors jpomerantz@pszjlaw.com
         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
      Case 9:19-bk-11573-MB                    Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26                                       Desc
                                                Main Document     Page 5 of 6

Todd C. Ringstad on behalf of Interested Party Interested Party                  becky@ringstadlaw.com, arlene@ringstadlaw.com

Mitchell E Rishe on behalf of Creditor California Department of Conservation, Division of Oil, Gas &Geothermal Resources
mitchell.rishe@doj.ca.gov

Mitchell E Rishe on behalf of Creditor Department of Conservation, Division of Oil, Gas and Geothermal Reources
mitchell.rishe@doj.ca.gov

Daniel A Solitro on behalf of Interested Party CTS Properties, Ltd.             dsolitro@lockelord.com, ataylor2@lockelord.com

Ross Spence on behalf of Interested Party County of Santa Barbara, California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Harry E. Hagen, as Treasurer-Tax Collector of the County of Santa Barbara,
California
ross@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Ross Spence on behalf of Interested Party Santa Barbara Air Pollution Control District
toss@snowspencelaw.com,
janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com

Christopher D Sullivan on behalf of Creditor Diamond McCarthy LLP
csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com

Jennifer Taylor on behalf of Interested Party UBS AG, London Branch                        jtaylor@omm.com

John N Tedford on behalf of Interested Party Michael A McConnell
jtedford@dgdk.com, danninggill@gmail.com;jtedford@ecf.inforuptcy.com

Salina R Thomas on behalf of Interested Party Courtesy NEF                       bankruptcy@co.kern.ca.us

Salina R Thomas on behalf of Interested Party Kern County Treasurer Tax Collector bankruptcy@co.kern.ca.us

Patricia B Tomasco on behalf of Creditor GIT, Inc.
pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com

Fred Whitaker on behalf of Interested Party Eller Family Trust                   Ishertzer@cwlawyers.com

William E. Winfield on behalf of Attorney Courtesy NEF                wwinfield@calattys.com, scuevas@calattys.com

Emily Young on behalf of Creditor Epiq Corporate Restructuring, LLC Claims Agent
pacerteam@gardencitygroup.com, rjacobs@ecf.epigsystems.com;ECFlnbox@epigsystems.com

Aaron E de Leest on behalf of Interested Party Michael A McConnell
aed@dgdk.com, danninggill@gmail.com;adeleest@ecf.inforuptcy.com




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
     Case 9:19-bk-11573-MB                  Doc 506 Filed 11/14/19 Entered 11/14/19 15:25:26                                       Desc
                                             Main Document     Page 6 of 6

3. SERVED BY PERSONAL DELIVERY OVERNIGHT MAIL FACSIMILE TRANSMISSION OR EMAIL

dpatrick@omm.com;                                                           l.mcavoy@musickpeeler.com;
mscohen@loeb.com;                                                           jarrod.martin@mhllp,com;
ross@snowspencelaw.com;                                                     mitchell.rishe@doj.ca.gov; \
ericvanhorn@spencerfane.com;                                                csulli                       .com;
kgrant@silcom.com;                                                                                       ✓.com;
jpomerantz@pszjlaw.cgm;                                                                                  y.com;
pattytomasco@quinnemanuel.com;                                                                   com;
razmigizakelian@quinnemanuel.com;
mlm(a~weltmosk.com;
brian.fittipaldi@usdoj.gov;
abolduc@cwlawyers.com;                                                      carissa@beallandburkhardt.com;
efriedman@friedmanspring.com;                                               rchivaro@sco.ca.gov;
kdm@romclaw.com;                                                            cblaylock@sco.ca.gov;
sthomas@romclaw.com;                                                        bankruptcy@kerncounty.com;
jkim@friedmanspring.com;                                                    rbutani@ttc.ocgov.com
b.holman@musickpeeler.com;




       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

tune 20 2                                                                                   F 9013-3.1.PROOF.SERVICE
